 



Exhibit 10.1
FIRST AMENDMENT TO SALE AND SERVICING AGREEMENT
SANTANDER DRIVE AUTO RECEIVABLES TRUST 2007-1
     This FIRST AMENDMENT TO SALE AND SERVICING AGREEMENT (this “Amendment”),
dated as of August 30, 2007, is entered into among SANTANDER DRIVE AUTO
RECEIVABLES TRUST 2007-1, as issuer (the “Issuer”), SANTANDER DRIVE AUTO
RECEIVABLES LLC, as seller (the “Seller”), SANTANDER CONSUMER USA INC., as
servicer (the “Servicer”), WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells
Fargo”), as indenture trustee (in such capacity, the “Indenture Trustee”) and
backup servicer (in such capacity, the “Backup Servicer”), and amends the Sale
and Servicing Agreement, dated as of April 4, 2007 (the “Sale and Servicing
Agreement”), among the Issuer, the Seller, the Servicer, the Indenture Trustee
and the Backup Servicer.
     Capitalized terms used herein that are not otherwise defined shall have the
meanings ascribed thereto in the Sale and Servicing Agreement.
PRELIMINARY STATEMENTS
     WHEREAS, each of the parties hereto is party to the Sale and Servicing
Agreement;
     WHEREAS, Section 10.1 of the Sale and Servicing Agreement provides that the
Sale and Servicing Agreement may be amended by the Seller, the Servicer, the
Backup Servicer and the Indenture Trustee, without the consent of any of the
Noteholders, the Swap Counterparty or any of the Residual Interestholders, but
with the prior written consent of the Insurer (so long as the Insurer is the
Controlling Party), to add any provisions with respect to matters or questions
arising under the Sale and Servicing Agreement that shall not be inconsistent
therewith; and
     WHEREAS, each of the parties hereto desires to amend the Sale and Servicing
Agreement to provide for, among other things as set forth herein, the
replacement of Wachovia Bank, National Association as Reserve Account Letter of
Credit Bank.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein
and in the Sale and Servicing Agreement, and other good and valuable
consideration, the receipt and adequacy of which is hereby expressly
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:
     Section 1. Amendment.
     (a) Appendix A of the Sale and Servicing Agreement is hereby amended by
deleting the definition of Reserve Account Letter of Credit Bank and replacing
it in its entirety with the following, in its correct alphabetical placement:

     
“Reserve Account Letter of Credit Bank” means Banco Santander, S.A., acting
through its New York Branch, or an entity acceptable to the Controlling Party
that issues a Reserve Account Letter of Credit.

 



--------------------------------------------------------------------------------



 



     Section 2. Representations and Warranties.
     (a) Each party by executing this Amendment hereby represents and warrants
that (i) the individual executing this Amendment on behalf of such Person is
duly authorized to do so, (ii) such Person has full right and authority to enter
into this Amendment and to consummate the transactions described in this
Amendment, and (iii) this Amendment constitutes the valid and legally binding
obligation of such Person, enforceable against such Person in accordance with
its terms.
     (b) The Seller hereby certifies that (i) the representations and warranties
made by it in Section 5.1 of the Sale and Servicing Agreement are true and
correct as of the date hereof, as though made on and as of the date hereof,
(ii) as of the date hereof, there is no (A) Servicer Termination Event,
(B) event which, with the passage of time of the giving of notice, could result
in a Servicer Termination Event, (C) Event of Default, (D) Default, (E) Trigger
Event or (F) Reserve Event and (iii) all requirements set forth in the Sale and
Servicing Agreement have been satisfied with respect to this Amendment.
     (c) The Master Servicer hereby certifies that (i) the representations and
warranties made by it in Section 6.1 of the Sale and Servicing Agreement are
true and correct as of the date hereof, as though made on and as of the date
hereof and (ii) as of the date hereof, there is no (A) Servicer Termination
Event, (B) event which, with the passage of time of the giving of notice, could
result in a Servicer Termination Event, (C) Event of Default or (D) Default.
     Section 3. Conditions to Effectiveness. This Amendment shall become
effective immediately upon the satisfaction of each of the following conditions:
     (a) receipt by each of the Issuer, the Seller, the Servicer, the Indenture
Trustee and the Backup Servicer of an executed counterpart of this Amendment
from each other foregoing party;
     (b) receipt by each of the Issuer, the Seller, the Servicer, the Indenture
Trustee and the Backup Servicer of a fully executed letter of credit
reimbursement agreement, dated as of the date hereof (the “Reimbursement
Agreement”), among the Issuer, the Seller, the Servicer, the Indenture Trustee
and Banco Santander, S.A., acting through its New York Branch, as letter of
credit issuer;
     (c) receipt by each of the Issuer, the Seller, the Servicer, the Indenture
Trustee and the Backup Servicer of an executed consent to the transactions
contemplated by this Amendment and the Reimbursement Agreement, from the
Insurer;
     (d) receipt by each of the Issuer, the Seller, the Servicer, the Indenture
Trustee and the Backup Servicer of notice sent prior to the date hereof from the
Issuer to each Rating Agency, with respect to the transactions contemplated by
this Amendment, the Supplemental Indenture and the Reimbursement Agreement;
     (e) receipt by each of the Issuer, the Seller, the Servicer, the Indenture
Trustee, the Owner Trustee and the Backup Servicer of an opinion of Cowles &
Thompson, P.C., stating that the contemplated amendments herein (i) do not
adversely affect, in any material respect, the interests of any Noteholders, the
Swap Counterparty or Residual Interestholders, (ii) are authorized and permitted
pursuant to the terms of the respective Transaction Documents being so amended
and (iii) no further action is required with respect to executing financing
statements to

2



--------------------------------------------------------------------------------



 



preserve and protect the interest of the Indenture Trustee in the Contracts; and
     (f) receipt of such other documents, certificates and opinions as the
Issuer, the Seller, the Servicer, the Indenture Trustee and the Backup Servicer
may reasonably request.
     Section 4. Agreement to Remain in Full Force and Effect; References.
     (a) The terms and provisions set forth in this Amendment shall modify and
supersede all inconsistent terms and provisions set forth in the Sale and
Servicing Agreement and, except as expressly modified and superseded by this
Amendment, the Sale and Servicing Agreement is ratified and confirmed in all
respects and shall continue in full force and effect. The security interests and
assignments granted under the Sale and Servicing Agreement shall in no manner be
waived, impaired or otherwise adversely affected hereby, and are hereby ratified
and confirmed.
     (b) All references in the Sale and Servicing Agreement to “herein,” or
words of like import, and all references to the Sale and Servicing Agreement in
any agreement or document, including the Transaction Documents, shall hereafter
be deemed to refer to the Sale and Servicing Agreement as amended hereby.
     Section 5. Miscellaneous.
     (a) Severability of Provisions. Any provision of this Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.
     (b) Captions. The captions in this Amendment are for convenience of
reference only and shall not define or limit any of the terms or provisions
hereof.
     (c) GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAWS
PROVISIONS (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW)
AND THE OBLIGATIONS, RIGHTS, AND REMEDIES OF THE PARTIES UNDER THIS AMENDMENT
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
     (d) Binding Agreement. This Amendment shall be binding upon and inure to
the benefit of the parties hereto, the Insurer and the Noteholders and their
respective successors and assigns.
     (e) Execution in Counterparts. This Amendment may be executed in any number
of counterparts and by different parties hereto on separate counterparts, each
of which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Amendment.
     (f) Waiver of Notice. Each of the parties hereto hereby waives any notice
in connection with the execution and delivery of this Amendment.
     (g) Further Assurances. Each party hereto agrees to do such further acts
and things and to execute and deliver such additional assignments, agreements,
powers and instruments as are reasonably required to carry into effect the
purposes of this Amendment.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the date and year first above written.

         
 
  SANTANDER DRIVE AUTO RECEIVABLES TRUST 2007-1,
as Issuer
 
       
 
  By:   U.S. BANK TRUST NATIONAL ASSOCIATION, not in its individual capacity,
but solely as Owner Trustee on behalf of the Issuer
 
       
 
  By:   /s/ Mildred F. Smith
 
       
 
      Name: Mildred F. Smith
Title:   Vice President
 
       
 
  SANTANDER DRIVE AUTO RECEIVABLES LLC, as Seller
 
       
 
  By:   /s/ Jim W. Moore
 
       
 
      Name: Jim W. Moore
Title:   Vice President
 
       
 
  SANTANDER CONSUMER USA INC., as Servicer
 
       
 
  By:   /s/ Jim W. Moore
 
       
 
      Name: Jim W. Moore
Title:   Vice President

First Amendment to
Sale and Servicing Agreement (2007-1)

 



--------------------------------------------------------------------------------



 



         
 
  WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Indenture Trustee and as Backup Servicer
 
       
 
  By:   /s/ Edna Barber
 
       
 
      Name: Edna Barber
Title:   Assistant Vice President

First Amendment to
Sale and Servicing Agreement (2007-1)

 